Citation Nr: 0335962	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1985 
to February 1988.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in pertinent part denying service connection 
for a low back disability.  

While the veteran requested a hearing before the Board at its 
offices in Washington, DC, he was afforded the opportunity of 
such a hearing scheduled in November 2003, and he failed to 
report for that hearing.  Accordingly, the hearing request is 
judged to have been withdrawn.  38 C.F.R. § 20.702(d) (2003).

On appeal the veteran has raised the issue of entitlement to 
service connection for depression secondary to low back pain.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto have been codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In this instance, notice of the VCAA was provided in a 
December 2002 letter, and by a September 2002 statement of 
the case.  Unfortunately, the veteran was not fully afforded 
notice of what VA would do and what he needed to submit to 
substantiate the appealed claim.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be accomplished upon 
remand.  

The veteran has reported treatment at the VA Medical Center 
(VAMC) of Pittsburgh, Pennsylvania since 1999 for his low 
back, and has also reported treatment at several private 
medical facilities in recent years.  These private facilities 
were listed in a facsimile received from the veteran in 
February 2002.  The veteran reported treatment at Monongahela 
Valley Hospital, Monongahela, Pennsylvania; Dr. Joseph 
Michael, New Eagle, Pennsylvania; Dr. Randolph A. Magone, 
North Charleroi, Pennsylvania; and Dr. Donald O'Malley, Jr., 
at Steel Valley Orthopedic, Jefferson Hills, Pennsylvania.  
He also reported records may be available from World Kitchen, 
formerly Corning Glass, in Charleroi, Pennsylvania.  He also 
reported membership with the Army Reserves or Army National 
Guard, with associated medical records.  In a February 2002 
telephone conversation with the RO, as documented, the 
veteran reported that he would personally deliver VA Forms 
21-4142 to private medical care facilities, to authorize 
their release of medical records to VA.  However, records 
from most of the private facilities have not been associated 
with the claims folder.

In December 2002 the RO appropriately requested medical 
records from treating doctors Joseph Michael, Brian Szlinski, 
Michael J. Platto, and David E. Seaman.  Some records have 
been received and associated with the claims folder bearing 
the names of each of these treating physicians.  Pittsburgh 
VAMC treatment records have been received for treatment from 
September 2001 through March 2002.  The claims folder also 
contains a February 1999 lumbar X-ray report from Monongahela 
Valley Hospital.  

Thus, while the claims folder contains several records of 
recent treatment, both VA and private, it does not appear to 
contain all pertinent records from reported sources, and does 
not contain records of treatment proximate to the veteran's 
separation from service in February 1988.  Also absent are 
records from the veteran's Reserve service and any related 
medical treatment record.  All of these records must be 
obtained and associated with the claims folder.  

Service medical records include two records of treatment for 
low back conditions.  In April 1986, the veteran was treated 
for acute back strain that began while performing heavy 
lifting.  The examiner then assessed mild low back pain.  In 
September 1986, the veteran was treated for low back pain 
which he reported began three days prior while dancing.  A 
history of low back pain five months prior was also noted.  
Following examination the examiner assessed a low back strain 
and muscle spasm.  

The veteran's report of medical history at his December 1987 
separation examination included his report of recurrent back 
pain and swollen or painful joints.  The examiner noted that 
the veteran had a history of muscular low back pain, though 
the appellant denied current health problems.  Notably, 
physical examinations in December 1987, as well as at a 
January 1992 quadrennial Reserves physical examination, were 
negative for a spine or other musculoskeletal disorder.  In a 
report of medical history completed in January 1992 for the 
Reserves quadrennial physical, the veteran denied having 
either recurrent back pain, or swollen or painful joints.  

In his December 2001 claim, the veteran reported that his low 
back disorder had its onset in service in 1986.  In his 
August 2002 notice of disagreement the veteran averred that 
back pain had bothered him from that time in 1986 to the 
present.  

Recent medical records show that the veteran suffers from 
pain due to rheumatoid arthritis, Sjogren's syndrome, as well 
as from degenerative disc disease at multiple levels of the 
lumbosacral spine as shown by X-rays and MRI's.  Thus, a low 
back disability is evident.  What remains is whether any 
current low back disorder is related to service.  A VA 
examination to address that question has not been conducted, 
and must be upon remand.  

Accordingly, under the VCAA, the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claim of entitlement to service 
connection for a low back disability.  
The RO should emphasize to the 
veteran that he is ultimately 
responsible to provide the necessary 
evidence.  The RO should also advise 
that VA will make efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, or other 
records from government agencies, if 
he identifies the custodians thereof.  
VA must notify the appellant of 
evidence he identified that could not 
be obtained so that he may obtain the 
evidence himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claim but have yet to be 
associated with the claims folder.  
This particularly includes records 
pertaining to care provided between 
February 1988 and February 1989, and 
since May 2002.  The appellant should 
also provide contact information and 
necessary authorizations and releases 
to permit VA to obtain treatment 
records.  Thereafter, the RO should 
obtain all indicated records, to 
include any pertinent records from 
Monongahela Valley Hospital, 
Monongahela, Pennsylvania; Dr. 
Randolph A. Magone, North Charleroi, 
Pennsylvania; Dr. Donald O'Malley, 
Jr., at Steel Valley Orthopedic, 
Jefferson Hills, Pennsylvania; and 
World Kitchen, formerly Corning 
Glass, in Charleroi, Pennsylvania 
(all as reported in the veteran's 
February 2002 submission).  All not-
yet-obtained VA treatment records, 
including records from the Pittsburgh 
VAMC from March 2002 to the present, 
should also be obtained.  The RO 
should inform the veteran of the 
outcome of each records request.  If 
records are not obtained from any 
private source requested, the RO must 
notify the veteran that VA was unable 
to secure these records and notify 
him that he is responsible for 
securing these records if he desires 
that VA consider them.  All records 
and responses received should be 
associated with the claims folder.  

3. The RO should also obtain any 
medical and personnel records not yet 
obtained, from appropriate military 
sources, regarding the veteran's 
Reserves membership, including any 
medical and personnel records 
associated with his periods of active 
duty for training (ACDUTRA) and 
inactive duty for training 
(INACDUTRA).

4.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination, to determine the nature and 
etiology of all current low back 
disorders.  The claims folder and a copy 
of this remand must be made available to 
the examiner for the examination.  All 
necessary tests and studies should be 
performed.  All answers must be explained 
in full.  For each diagnosed low back 
disability the examiner should answer the 
following:  

?	Is it at least as likely as not that 
a low back disorder developed 
during, or is otherwise related to, 
the veteran's period of active 
military service from January 1985 
to February 1988?

?	If arthritis is diagnosed, is it at 
least as likely as not that the 
disorder was present to any 
disabling degree within the first 
year following the veteran's service 
separation in February 1988?

?	Noting the veteran's periods of 
active duty for training (ACDUTRA) 
and inactive duty for training 
(INACDUTRA), did the low back 
disability develop as a result of 
injury during a period of ACDUTRA or 
INADUTRA, or as a result of disease 
developed during a period of 
ACDUTRA?  

5.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the veteran, 
he and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


